
	
		III
		111th CONGRESS
		1st Session
		S. RES. 170
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2009
			Mr. Casey (for himself,
			 Mr. Dodd, Mr.
			 Brown, Mr. Whitehouse, and
			 Mr. Sanders) submitted the following
			 resolution; which was referred to the Committee on Finance
		
		RESOLUTION
		Expressing the sense of the Senate that
		  children should benefit, and in no case be worse off, as a result of reform of
		  the Nation's health care system.
	
	
		Whereas Medicaid is a cornerstone of the Nation's health
			 care infrastructure, providing critical health coverage to Americans who have
			 the greatest needs: children and adults whose financial means are very modest
			 and people who are in poorer health compared to the population at-large,
			 including individuals with significant disabilities and those with multiple
			 chronic illnesses;
		Whereas Medicaid provides health coverage to
			 1/4 of the Nation's children and more than
			 1/2 of all low-income children;
		Whereas because minority children are more likely to be
			 from low-income families, Medicaid has been shown to reduce racial and ethnic
			 disparities in health care, as it provides coverage for 2 out of every 5
			 African-American and Hispanic children;
		Whereas by limiting cost-sharing and premiums, Medicaid
			 provides a comprehensive benefit package and ensures that children have access
			 to affordable coverage and the health care services they need to stay healthy
			 and meet developmental milestones;
		Whereas Medicaid is designed to meet the complex health
			 care needs of low-income and special needs children by including a wide range
			 of essential and comprehensive services that many private insurers do not
			 cover;
		Whereas Medicaid provides developmental assessments for
			 infants and young children (including well-child visits, vision and hearing
			 services, and access to a wide range of therapies to manage developmental
			 disorders and chronic illnesses) and coverage for in-home support, long-term
			 care for special needs children, and transportation services;
		Whereas Medicaid provides a care coordination benefit that
			 supports at-risk children by coordinating State health services, thereby
			 furthering the ability of States to effectively coordinate medical and social
			 services that are provided by multiple organizations and agencies;
		Whereas administrative spending is lower in Medicaid than
			 through private insurance;
		Whereas Medicaid is critical for ensuring that children
			 have access to safety-net providers in their local communities and for training
			 health care professionals, including pediatricians; and
		Whereas Medicaid provides low-income children with the
			 full complement of services they need to meet their unique health and
			 developmental needs: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)Congress should
			 ensure that reform of our Nation's health care system shall benefit all
			 children and that no child shall be worse off, particularly the most vulnerable
			 low-income children and children with disabilities; and
			(2)strengthening our
			 Nation's Medicaid program should be a priority and that low-income children
			 should not be moved into a health care exchange system that could disrupt and
			 diminish their benefits, cost-sharing protections, availability of care
			 standards and protections, and access to supports, services, and safety-net
			 providers.
			
